Citation Nr: 1103535	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a low back 
disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for 
a left knee disability.

4.  Entitlement to an initial compensable rating for a left ankle 
disability for the period prior to August 6, 2010, and in excess 
of 10 percent thereafter.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1996 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in October 2005 and December 2006 
by the Columbia, South Carolina, and Winston- Salem, North 
Carolina, Regional Offices (RO) of the Department of Veterans 
Affairs (VA). The case was subsequently transferred to the RO in 
Pittsburgh, Pennsylvania while the Veteran relocated to Germany.  
In May 2010, the case was transferred to the RO in Atlanta, 
Georgia, where the Veteran currently resides.

In October 2009, the Board remanded these matters to the RO for 
additional development.

By a September 2010 decision, the RO granted a higher initial 10 
percent rating for the Veteran's left ankle disability, effective 
from August 6, 2010 (date of VA examination showing an increase).

As the claims for higher initial ratings on appeal follow the 
grant of service connection, the Board has characterized these 
matters in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service- 
connected disabilities). Further, while the RO has assigned a 
higher rating for the Veteran's left ankle disability during the 
pendency of this appeal, as a higher rating is available before 
and after August 6, 2010, and the Veteran is presumed to seek the 
maximum available benefit, the claim for a higher rating remains 
viable on appeal. Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate 
each claim on appeal has been accomplished

2.  Since the May 6, 2005 effective date of the grant of service 
connection, the Veteran's low back disability is shown by x-ray 
findings to consist of degenerative arthritis and manifested by 
satisfactory evidence of painful motion. 

3.  Since the May 6, 2005 effective date of the grant of service 
connection, the right knee disability has been manifested by 
complaints of pain, normal extension to 0 degrees, and flexion 
limited to 115 degrees, at most; there are no medical findings of 
fatigue, weakness, lack of endurance, subluxation or instability.

4.   Since the May 6, 2005 effective date of the grant of service 
connection, the left  disability has been manifested by 
complaints of pain, normal extension to 0 degrees, and flexion 
limited to 130 degrees, at most, with no medical findings of 
fatigue, weakness, lack of endurance, subluxation or instability.

5.  Prior to August 6, 2010, the Veteran's left ankle disability 
was manifested by no more than mild symptoms.

6.  Since August 6, 2010, the Veteran's left ankle disability was 
manifested by moderate limitation of motion without ankylosis or 
malunion. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial 10 percent rating for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5099-5024 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5099-5024 (2009).

4.  The criteria for an initial compensable rating for a left 
ankle disability for the period prior to August 6, 2010, and in 
excess of 10 percent thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2005 pre-rating letter provided notice to 
the Veteran of the evidence and information needed to 
substantiate his claims for service connection.   This letter 
informed the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA. This letter further requested that the Veteran 
submit any additional information or evidence in his possession 
that pertained to his claims. Following this notice letters, the 
RO granted service connection for each disability on appeal.  In 
addition, a June 2010 letter provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman. 

After issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated each issue on appeal in a September 2010 SSOC.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, private medical records and the reports of VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
as well as by his representative, on his behalf.  

The Board notes that in a June 2010 letter, the Veteran was 
requested to provide sufficient information and if necessary, 
authorization to obtain any outstanding medical records from VA 
and non-VA health care providers who have treated him for the 
disabilities on appeal.  However, no response was received from 
the Veteran.  In this regard, the Board observes that VA's duty 
to assist is not a one-way street; the Veteran also has an 
obligation to assist in the adjudication of his claims.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

An August 2005 VA general examination report reflects that the 
Veteran complained of bilateral knee and ankle pain.  He 
described his knee pain as also associated with activity.  He has 
stiffness in the knee and a feeling of stiffness in the ankles.  
There is no feeling of instability and no locking.  Treatment is 
with Ibuprofen, with good relief of the symptoms most of the 
time.  He has flare-ups associated with activity of his ankles 
and knees.  He does not use a cane or crutch.  His right knee was 
wrapped with an Ace bandage at that time.  He does not have any 
other brace or knee support.  He uses the Ace bandage just as a 
reminder that he has this problem so he will not overdo his 
activity or overdo flexing his knee.  He has had no episodes of 
dislocation or recurrent subluxation.  No inflammatory arthritis.  
Effect of the condition on his usual occupation is that he has 
increased pain with prolonged standing.  He is required to do 
standing and walking around as a teacher.  He frequently has to 
sit down because of discomfort.  However, it does not seem to 
interfere with his daily activities.  He plays a little 
basketball, but not real strenuous.  He can do this sort of thing 
without any major incapacitation.  

Physical examination revealed that the knees appeared normal.  
There was no crepitation.  There is tenderness over the insertion 
of the patella tendon bilateral and some tenderness on the 
adjacent patella on the lateral patella tendon fossa.  However, 
there is no effusion or joint fluid.  Both knees extend to 0 
degrees and can be locked in place.  The right knee flexes to 115 
degrees and the left knee flexes to 130 to 135 degrees and he can 
bring it up to 140 degrees with assistance.  He is unable to do a 
knee bend other than about half-way because of discomfort.  Both 
knees are stable.  Repetitive movements of the knees are done 
without any problem.  However, he could not do repetitive 
movement such as doing repeat knee bends, but he could do simple 
repetitive movement involving the knee against gravity.  There 
was no increased pain or loss of range of motion.  

Physical examination of the ankles revealed that they appeared 
normal.  Dorsiflexion to 20 degrees bilateral and plantar flexion 
to 45 degrees bilateral.  There was no tenderness or pain on 
motion of the ankle or pain with motion of the knees.  There were 
no callosities or abnormal shoe wear involving knees or ankles.  
No ankylosis.  Repetitive movement of the ankles was done without 
alteration in the range of motion and no increased pain.  In 
fact, there was no pain at all.  

With regard to the spine, the Veteran complained of low back pain 
that was aggravated by standing and with activity.  Treatment is 
with Ibuprofen with good response and no side effects.  No flare-
ups.  He does not use a cane, crutch, or brace.  The VA examiner 
noted that the Veteran got up and down from the examination table 
several times without any difficulty.  He did not appear to have 
any limitation of movement of the back.  He moves around easily.  
He has normal agility, just watching him in his actions during 
the examination.  Range of motion noted forward flexion to 90 
degrees, done easily, resuming the erect position easily.  
Extension to 20 degrees, done easily with no pain.  Lateral bend 
to 30 degrees, bilateral, done easily without pain.  Rotation to 
45 degrees, done easily without pain.  Repetitive movement of the 
back was done with no pain and no impairment of function.  There 
was no evidence of any painful movement.  There was no postural 
abnormalities and the musculature of the back was normal.  
Neurological was normal.  X-ray of the lumbosacral spine revealed 
degenerative changes with osteophytes noted of L3-S1.  Mild bony 
erosion noted anteriorly of L3-L4.  The joint spaces are 
unremarkable.  

X-rays of the right and left knees were negative.  X-ray of the 
left ankle revealed old trauma.  The diagnoses were chronic 
mechanical back strain, bilateral patellofemoral syndrome and 
ankle sprains, remote with residual.  

In an October 2005 rating decision, the RO granted service 
connection for chronic mechanical back strain with degenerative 
changes and assigned a noncompensable rating effective May 6, 
2005, the day following the Veteran's discharge from service.  

In the Veteran's November 2005 notice of disagreement, he stated 
that he wakes up with locked knees and back stiffness and that he 
is unable to bend his knees after walking even less than a half a 
mile.  He furthered that he experienced knee-lock as well as 
instability (knee giving out).  He furthered that to date, he 
wears an ankle brace prescribed by his orthopedic specialist.  

In a May 2006 medical record from Fayetteville Orthopaedics & 
Sports Medicine it was noted that the Veteran complained of 
bilateral knee pain and instability.  The Veteran came in with 
MRIs which showed bilateral ACL deficient knees.  The Veteran 
stated that his right knee gives out on a daily basis.  He 
complains of more instability of the knees than pain.  Physical 
examination revealed that the Veteran ambulated without a limp.  
Range of motion of the right knee was 0 to 140 degrees.  The knee 
was stable to varus and valgus stresses.  There was a mild knee 
effusion.  Ligament testing revealed a positive anterior drawer 
sign, negative posterior drawer sign, a positive Lachman, and a 
positive pivot-shift.  There is mild medial joint line tenderness 
and no lateral joint line tenderness. The Veteran has positive 
patellofemoral crepitus and a mildly positive patellofemoral 
grind test.  The impression was bilateral ACL deficient knees.  

A May 2006 operative report from Fayetteville Ambulatory Surgery 
Center shows that the Veteran was diagnosed with right anterior 
cruciate ligament (ACL) tear and lateral meniscal tear.  He 
underwent a diagnostic arthroscopy of the right knee, partial 
lateral meniscectomy, and arthroscopic ACL reconstruction with 
hamstring autograft.  It was noted that the Veteran was having a 
considerable amount of instability of the right knee.

An August 2006 medical record from Fayetteville Orthopaedics & 
Sports Medicine shows that the Veteran's right knee had range of 
motion of 0 to 135 degrees without pain.  The knee was stable to 
varus and valgus.  There was a negative knee effusion.  The knee 
was stable to anterior and posterior stresses. There was no 
medial joint line tenderness and no lateral joint line 
tenderness.  The Veteran had negative patellofemoral crepitus and 
a negative patellofemoral grind test.  He has approximately one 
centimeter quad atrophy on the right compared with the left.  The 
impression was status post right ACL reconstruction - doing well.  

A December 2006 medical record from Fayetteville Orthopaedics & 
Sports Medicine shows that the Veteran was doing well and has no 
signs of symptoms of instability of the right knee. He does have 
some mild pain in the right knee at times.  He has no evidence of 
catching, locking or giving away of his right knee.  His biggest 
complaint presently was instability, pain and swelling of the 
left knee.  Examination of the right knee showed range of motion 
from 0 to 140 degrees without pain.  The knee was stable to varus 
and valgus.  Ligament testing revealed a negative anterior drawer 
sign, negative posterior drawer sign, a negative Lachman, and a 
negative pivot-shift.  There was no medial joint line tenderness 
and no lateral joint line tenderness.  The Veteran had mild 
patellofemoral crepitus and a mildly positive patellofemoral 
grind test. He continued to have some mild quad atrophy on the 
right side.  Left knee showed range of motion from 0 to 140 
degrees.  The knee was stable to varus and valgus.  Ligament 
testing revealed a positive anterior drawer sign, negative 
posterior drawer sign, a positive Lachman, and the Veteran's was 
unable to do a pivot-shift.  There was mild medial joint line 
tenderness and no lateral joint line tenderness.  The Veteran had 
positive patellofemoral crepitus and a mildly positive 
patellofemoral grind test.  The impression was status post right 
ACL reconstruction with hamstring autograft and left knee ACL 
deficiency.  

In a December 2006 rating decision, the RO granted service 
connection for patellofemoral syndrome of the right and of the 
left knee, and assigned an initial 10 percent rating for each 
knee, effective May 6, 2005, the day following the Veteran's 
discharge from service.  In addition, the RO granted service 
connection for residual left ankle sprain, status post fracture 
of tibial plafond, and assigned an initial noncompensable rating, 
effective May 6, 2005, the day following the Veteran's discharge 
from service.

In a January 2007 notice of disagreement, the Veteran stated that 
he sought a minimum of 10 percent for his service-connected low 
back disability.  He stated that his back locks up and he is 
unable to stand for prolonged periods of time.  With regard to 
his knees, the Veteran stated that he sought an additional 10 
percent for each knee due to instability and that there is ample 
evidence to support reductions in extension and flexion.  With 
regard to his left ankle disability, he reiterated that he wore 
ankle braces.  

A January 2007 operative report from Fayetteville Ambulatory 
Surgery Center shows that the Veteran was diagnosed with left ACL 
tear and left lateral meniscal degenerative fraying.  He 
underwent a diagnostic arthroscopy of the left knee, partial 
lateral meniscectomy, and arthroscopic ACL reconstruction with 
hamstring autograft.  It was noted that because of the Veteran's 
chronic instability to the left knee, he wanted to proceed with 
an ACL reconstruction. 

A March 2007 medical record from Fayetteville Orthopaedics & 
Sports Medicine shows that the Veteran had very little pain in 
the left knee and ambulates without a limp.  Range of motion of 
the left knee was 0 to 140 degrees.  The knee was stable to varus 
and valgus.  There was a negative knee effusion.  Ligament 
testing revealed a negative anterior drawer sign, negative 
posterior drawer sign, a negative Lachman, and a negative pivot-
shift.  There was no medial joint line tenderness and no lateral 
joint line tenderness.  The Veteran had mild patellofemoral 
crepitus and a negative patellofemoral grind test.  The 
impression was status post left ACL reconstruction - doing well.  
The plan was to fit the Veteran with an ACL brace.  

An August 2010 VA joints examination report reflects that the 
Veteran has been unemployed for six months because he has moved 
from Germany to the U.S. and is seeking employment at this time.  
He has not had problems carrying out his work.  Regarding 
activities of daily living, the Veteran can accomplish these 
tasks.  He can walk half a mile and can lift 175 pounds.   
Current treatment for his low back, knees, and left ankle is over 
the counter medications that are basically self-administered.  He 
is not doing physical therapy for his service-connected 
disabilities.  He is not currently using any ankle brace, 
crutches, canes, walkers or wheelchairs.  He stated that he has 
been prescribed knee braces that he uses only when the knees act 
up or when he has to do a lot of activity.  Today, he did not 
have knee braces on, and hence, it would appear that the knees 
are not acting up.  There is no evidence of flare-ups of the 
right knee, left knee, left ankle, or low back.  There is no 
history of incapacitating episodes of the low back during the 
past 12 months.  

With regard to the Veteran's knees, the situation is similar on 
the two sides except that the left knee pain is worse than the 
right knee pain.  The pain is present mainly on the medial side 
on the two knees, but also in front and at the back.  The left 
hurts more than the right, when the Veteran's gets up in the 
morning, on the left side, the joint is quite stiff and it takes 
him two to three minutes for it to loosen up and then he can 
proceed.  On the right side, he sometimes has feeling of an 
electric shock when he puts excessive weight on it.  There is no 
evidence of locking or giving way on either side.  The pain is 
aggravated by walking and running, and relieved by elevation, 
ice, and pain pills.  Examination revealed the Veteran to be a 
healthy looking individual and did not appear to be in acute 
pain.  He walked without a limp and quite briskly.  He was able 
to walk on tip-top and on his heels.  It is noted that he does 
have a varus gait, that is to say a bow-legged gait, the Veteran 
stated that he has always been bow-legged.  Limb lengths were 
equal.  Range of motion of both knees measured with a goniometer 
was equal on both sides.  He had full extension of 0 degrees and 
flexion of 0 to 130 degrees of flexion on each side.  The ranges 
of motion were done three times and there was no evidence of 
pain, fatigue, weakness, lack of endurance, instability or 
incoordination with repeated testings.  There was no additional 
loss of joint function or motion with use due to repeated 
testing.  There was no evidence of mediolateral or 
anteroposterior instability.  The VA examiner could not detect 
any crepitations or clicks in the knees.  There was no sign of 
inflammation, in that there was no effusion, redness, heat or 
tenderness.  

X-rays of the knees revealed bilateral mild degenerative changes.  
There was evidence of prior bilateral anterior cruciate repair.  
The diagnosis was bilateral knee degenerative joint disease.  He 
has evidence of internal derangement based on arthroscopic 
surgery.

Regarding the low back, the Veteran stated that he has pain in 
the middle of the low back.  It is felt broadly over the low back 
and radiates into the region of the buttocks and goes up to the 
upper end of the low back.  But, other than that, there is no 
radiation and the pain is localized.  There is no evidence of 
radiation down the legs.  The Veteran states that aggravating 
factors are sitting and getting up.  Relieving facts are rest and 
pain pills.  He also finds that cold weather aggravates the back.  
Examination of the low back revealed that the Veteran had his 
normal lumbar lordosis.  There was no evidence of paravertebral 
spasm.  There was no tenderness.  Range of motion of the lumbar 
spine measured with a goniometer was forward flexion 0 to 100 
degrees, extension 0 to 40 degrees, right and left lateral 
flexion 0 to 35 degrees, lateral rotation to the right and left 0 
to 45 degrees. The ranges of motion were done three times and 
there was no evidence of pain, fatigue, weakness, lack of 
endurance, instability or incoordination with repeated testings.  
There was no additional loss of joint function or motion with use 
due to repeated testings.  Straight leg raising was 90 degrees on 
each side.  Knee and ankle reflexes were 2+ and equal; and he had 
no loss of sensation in the lower extremity.  He had 5/5 power in 
both lower extremities, to include ankle dorsiflexion and plantar 
flexion.

X-ray of the lumbosacral spine revealed minimal changes of the 
lumbar spine.  The impression was that while the Veteran 
complained of low back pain in the middle of the back, localized, 
examination was normal.  The diagnosis was lumbar spine strain.

Regarding the left ankle, the Veteran states that he has pain all 
around the ankle on the inside, outside, and front; however the 
insides of the ankle seems to aggravate him the worst.  He states 
that most of the time, he does not have pain and this pain comes 
and goes.  The pain is aggravated and present when he walks a lot 
or when he twists his ankle as he does from time to time.  
Examination revealed that he had no signs of inflammation around 
the ankle.  There was no swelling, redness, heat or tenderness.  
Range of motion of the left ankle measured with a goniometer was 
dorsiflexion 0 to 10 degrees, plantar flexion 0 to 40 degrees, 
inversion 0 to 30 degrees and eversion 0 to 20 degrees.  These 
ranges were within normal limits.  The range of motion was done 
three times and there was no evidence of pain, fatigue, weakness, 
lack of endurance, instability or incoordination with repeated 
testings.  There was no additional loss of joint function or 
motion with use due to repeated testings.  

X-rays of the ankles revealed minimal degenerative changes at the 
tibiotalar joints bilaterally.  The impression was that 
examination of the left ankle was normal except for the loss of 
about 10 degrees of terminal dorsiflexion of that ankle.  The 
diagnosis was left ankle strain.  

In a September 2010 rating decision, the RO granted a higher 10 
percent rating for residual left ankle sprain, effective August 
6, 2010, the date of the VA examination showing an increase in 
disability, based on moderate limited motion of the ankle.  

III.  Increased ratings

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A.  Low back disability

The Veteran's low back disability has been rated as 
noncompensable under Diagnostic Code 5242 for degenerative 
arthritis of the spine, which utilizes the rating criteria for 
general degenerative arthritis found in Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  The maximum disability rating is 20 percent, which is 
warranted with X-ray evidence of involvement of two or more major 
joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.

Spine disabilities are evaluated under a General Rating Formula 
for Diseases and Injuries of the Spine, which contemplates a 10 
percent rating for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71, Code 
5242.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine, while a 100 percent rating contemplates unfavorable 
ankylosis of the entire spine.

A note following the schedular criteria directs that associated 
objective neurologic abnormalities are to be evaluated 
separately. See 38 C.F.R. § 4.71, Diagnostic Code 5242.

Also, the "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that 
normal range of motion of the thoracolumbar spine encompasses 
flexion to 90 degrees and extension, bilateral lateral flexion, 
and bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.

The Board notes that criteria of the General Rating Formula are 
applied with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.

In this case, while the findings in the medical evidence reflect 
that limitation of motion of the lumbar spine is noncompensable 
under the appropriate diagnostic codes, i.e., the General Rating 
Formula, the Board finds that by resolving all reasonable doubt 
in favor of the Veteran that an initial 10 percent rating is 
warranted for the Veteran's low back disability pursuant to 
Diagnostic Code 5003.   In this regard, the Board points out that 
the Veteran is competent to state that he has pain on motion, 
which he has consistently reported in various medical reports and 
statements associated with the claims file such to find 
satisfactory evidence of pain on motion.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In order to warrant a higher rating, there must be the functional 
limitation of flexion to 60 degrees or less; a combined range of 
motion to 170 degrees or less; or muscle spasm or guarding 
resulting in abnormal gait or spinal contour.  See DeLuca v. 
Brown, 8 Vet. App. 202.   Here, neither the objective nor 
subjective evidence suggests that the Veteran is so impaired, 
even when considering functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination, 
to include during flare-ups and with repeated use.  As the 
Veteran's impairment does not approximate the functional 
equivalent of limitation of flexion to 60 degrees or less, 
combined range of motion to 170 degrees or less, or muscle spasm 
or guarding resulting in abnormal gait or spinal contour, a 
rating higher than 10 percent is not warranted for the Veteran's 
low back disability.

B.  Right and left knee disabilities

The initial 10 percent ratings for the Veteran's right and left 
knee patellofemoral pain syndrome have been assigned under 
Diagnostic Codes 5099-5024.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).

A note under Diagnostic Code 5024, for tenosynovitis, specifies 
that the diseases evaluated under DCs 5013 through 5024 (except 
gout) will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, DC 
5024.

DC 5003 provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and normal 
range of flexion of the knee is to 140 degrees.  See 38 C.F.R. 
Part 4, Plate II .

Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg to 
45 degrees; a 20 percent rating will be assigned for limitation 
of flexion of the leg to 30 degrees; and a 30 percent rating will 
be assigned for limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the leg to 
10 degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating will 
be assigned for limitation of extension of the leg to 20 degrees; 
a 40 percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent rating 
is assigned for slight impairment, a 20 percent rating is 
assigned for moderate impairment, and a 30 percent rating is 
assigned for severe impairment.

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint. VAOGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light of 
the above, the Board finds that an initial rating in excess of 10 
percent for the Veteran's service-connected left and right knee 
disabilities is not warranted at any point since the effective 
date of the grant of service connection. 

First addressing limited motion, the Board notes that, 
collectively, the evidence noted above reveals that the Veteran 
has had normal extension, which would not warrant a compensable 
rating under Diagnostic Code 5261.  Moreover, while there has 
been some limitation of flexion of each knee with complaints of 
pain- such has not been shown to be to an extent that would 
warrant a compensable rating under Diagnostic Code 5260.  Thus 
(per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 
percent rating is warranted for each knee.  This is so even 
considering functional loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board 
is aware of the Veteran's complaints of pain, there has been no 
findings of additional loss of motion on repetitive testing of 
the left and right knee due to pain and no reported weekly flare-
ups, thus, the Veteran's pain is not shown by competent, 
objective evidence to be so disabling as to warrant even the 
minimal compensable rating under Diagnostic Code 5260, much less 
the next higher, 20 percent rating under that diagnostic code.  
Also for the reasons noted above, there is no basis for 
assignment of separate ratings for limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating the Veteran's 
left and right knee disabilities, but finds that no higher rating 
is assignable.  The Veteran has never demonstrated or been 
diagnosed with ankylosis of either knee, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 
5258, 5262, and 5263 are not for application.  The Board has also 
considered DC 5257, for recurrent subluxation or lateral 
instability of the knee; however, as the August 2005 and August 
2010 VA examination reports and private medical records show 
stable ligaments, this diagnostic code is not applicable.   The 
Board is aware that while the Veteran underwent surgical repairs 
of his right and left knees in May 2006 and January 2007 for 
complaints of instability of each knee, the objective medical 
evidence is negative for recurrent subluxation or lateral 
instability.   For this reason, there also is no basis for 
assignment of separate ratings for limited motion and 
instability.

In sum, the initial 10 percent rating assigned for each knee in 
this case, is consistent with the provisions of 38 C.F.R. §§ 4.40 
and 4.45, DeLuca, as well as the intention of the rating 
schedule, to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  
However, no higher rating is assignable for either knee.

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent for the 
Veteran's service-connected right and left knee disabilities have 
not been met at any point since the effective date of the grant 
of service connection for each disability.  As such, there is no 
basis for staged rating of either disability, pursuant to 
Fenderson, and each claim for a higher initial rating must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher rating for the Veteran's service-right and left knee 
disabilities, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).

C.  Left ankle disability

The Veteran is currently assigned a noncompensable disability 
rating for his service-connected left ankle disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of motion for 
the period prior to August 6, 2010, and a 10 percent disability 
rating thereafter.  Under Diagnostic Code 5271, a 10 percent 
rating is assigned for moderate limitation of ankle motion. 
Marked limitation of ankle motion warrants a 20 percent 
evaluation.

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II.

In considering the applicability of other diagnostic codes, the 
Board finds that DCs Diagnostic Code 5262 (malunion of the tibia 
and fibula with slight knee or ankle disability), 5270 (ankylosis 
of the ankle), 5272 (ankylosis of the subastralgar or tarsal 
joint), 5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as there was no evidence of 
ankylosis, malunion or astralgalectomy in the post-service 
medical records.  Accordingly, those diagnostic codes may not 
serve as the basis for an increased rating.

In this case, the evidence of record does not support the 
assignment of a compensable rating for the Veteran's left ankle 
disability for the period prior to August 6, 2010.  This is so 
because there is no evidence to support a finding that the 
Veteran's left ankle disability results in moderate limitation of 
the ankle or painful or limited motion of the joint.  During this 
period, the medical evidence of record shows that range of motion 
of the left ankle was full and painless with no change on 
repetitive motion, at most, consistent with mild symptoms.  Thus, 
an initial compensable rating for the Veteran's left ankle 
disability for the period prior to August 6, 2010 is not 
warranted.

In regards to a rating in excess of 10 percent for the service-
connected left ankle disability for the period beginning August 
6, 2010, the Board notes that the RO determined, essentially, 
that the evidence of record more closely approximated the 
criteria for moderate limited motion of the ankle based on 
findings in an August 6, 2010 VA examination.  In this regard, 
the RO notes that dorsiflexion of 0 to 10 degrees (with normal of 
0 to 20 degrees) and plantar flexion of 0 to 40 degrees (with 
normal of 0 to 45 degrees) was sufficient to describe the 
Veteran's left ankle disability as consisting of moderate limited 
motion of the ankle.  A rating higher than 10 percent does not 
apply, as the medical evidence does not rise to the level of 
marked limitation of motion of the ankle, even when considering 
the effects of pain and repetitive motion on his left ankle.  
Thus, the Board finds that since the August 6, 2010 VA 
examination, the evidence does not reflect manifestations 
sufficient to characterize the Veteran's service-connected left 
ankle disability as severe.

Under these circumstances, the Board must conclude that the 
criteria for an initial compensable rating for the period prior 
to August 6, 2010 and in excess of 10 percent thereafter for the 
Veteran's service-connected left ankle disability have not been 
met at any point during the respective appeal periods.  As such, 
there is no basis for further staged rating of this disability, 
pursuant to Fenderson, and the claim for higher ratings must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher rating for the Veteran's service-connected left ankle 
disability, before August 6, 2010 and thereafter, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

D. Each disability

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point during this appeal period have the 
Veteran's low back disability, bilateral knee disabilities or 
left ankle disability on appeal been shown to be so exceptional 
or unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
In this regard, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran was 
hospitalized for his service-connected low back disability, 
bilateral knee disabilities, or left ankle disability.  There is 
no objective evidence revealing that the low back disability, 
bilateral knee disabilities or left ankle disability alone caused 
marked interference with employment, e.g., employers' statements 
or sick leave records, beyond that already contemplated by the 
schedular rating criteria.  In this case, the Board finds that 
schedular criteria are adequate to rate the service-connected 
disabilities under consideration.  The rating schedule fully 
contemplates the described symptomatology, and provides for 
ratings higher than that assigned based on more significant 
functional impairment.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is 
not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER


An initial 10 percent rating, but no more, for the service-
connected low back disability is granted from the May 6, 2005 
effective date of the grant of service connection, subject to the 
law and regulations governing the payment of VA compensation 
benefits.

An initial rating in excess of 10 percent for a right knee 
disability is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.

An initial compensable rating for a left ankle disability prior 
to August 6, 2010, and in excess of 10 percent thereafter, is 
denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


